Citation Nr: 0828554	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-26 724	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
neck injury with neck pain and arthritis at C4-5, rated at 10 
percent prior to May 25, 2007, and at 20 percent thereafter.

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  By a February 2008 decision, the 
Cleveland RO concluded that a 20 percent rating was warranted 
from the date of a VA examination conducted on May 25, 2007; 
however, the RO then assigned the rating from May 27, not May 
25.  The Board finds that such an assignment represented a 
typographical error and will consider the effective date of 
the award of a 20 percent rating as May 25, 2007, the date 
noted by the RO in the body of its supplemental statement of 
the case.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  As noted above, the 
veteran was awarded an increased evaluation of 20 percent for 
her service-connected cervical spine disability during the 
pendency of the claim.  The veteran has not suggested that 
this increased evaluation would satisfy her appeal for a 
higher evaluation of her cervical spine disability.  Nor has 
she or her representative otherwise suggested that the 
maximum rating available for that disability is not being 
sought.  Therefore the Board concludes that the issue of 
entitlement to a higher rating for a cervical spine 
disability remains before the Board.  Because the evaluation 
was increased during the course of the appeal, the Board 
considers the veteran's "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App 505 (2007) (staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings).  


FINDINGS OF FACT

1.  Prior to May 25, 2007, the veteran's service-connected 
cervical spine disability was manifested by disability 
tantamount to flexion of the cervical spine limited to 40 
degrees and a combined range of motion of the cervical spine 
of 210 degrees. 

2.  Since May 25, 2007, the veteran's service-connected 
cervical spine disability has been manifested by disability 
tantamount to flexion of the cervical spine limited to 25 
degrees and a combined range of motion of the cervical spine 
of 275 degrees.

3.  The veteran's service-connected neck disability does not 
preclude substantially gainful employment; the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for degenerative 
arthritis of the cervical spine prior to May 25, 2007, and 
since May 25, 2007, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a Diagnostic Code 5242 (2007).

2.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.15, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2004, well before the AOJ's initial adjudication of the 
claims.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores, supra, at 
47, the Board notes that the veteran was apprised of these 
criteria in correspondence dated in March 2006.  

The Board notes that the initial notification did not include 
notice to the veteran that, to substantiate a claim, she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating the effect that worsening of her condition has 
on her daily life.  The Board notes, however, that during VA 
examinations conducted in June 2006 and May 2007, the effects 
of the veteran's cervical spine disability on her life's 
daily activities were addressed and taken into account and 
the veteran was therefore not adversely affected by the 
absence of notice in this regard.  Id.  In sum, as regards 
VA's duty to notify, the Board finds that during the 
administrative process the veteran was afforded the 
information necessary such that she is not now adversely 
affected by any defective pre-decisional notice error.  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the diagnostic criteria for 
rating her disability.

VA has also obtained treatment records and VA examinations to 
assist the veteran in the development of her claim.  No duty 
to assist was unmet.

Background

The veteran has been afforded two VA examinations in the 
course of these claims.  A June 2004 VA spine examination 
revealed range of motion of the cervical spine was 40 degrees 
of flexion, 30 degrees of extension, 30 degrees of lateral 
flexion bilaterally, 60 degrees of left rotation, and 65 
degrees of right rotation.  She reported pain with range of 
motion.  She reported pain with lateral flexion bilaterally 
after about 20 degrees.  She also had an increase in her 
symptoms with lateral rotation bilaterally after about 50 
degrees.  No numbness or tingling in her upper extremities 
was reported.  She had no problems with balance when she 
walked.  She reported no bowel or bladder problems.  Flare-
ups of neck pain on a daily basis with persistent stationary 
neck position were reported.  She reported taking medication 
for her pain.  She had increased discomfort in her central 
right lateral paraspinal area that extended into the right 
trapezius as well.  She had midline tenderness in the mid 
portion of her cervical spine that radiated into the 
paraspinal areas both in the right and left side, right 
greater than left.  The strength of her right and left upper 
extremity muscle groups were 5/5 throughout.  She had no 
dermatomal sensory loss in her right or left upper extremity.  

The veteran reported that she worked as a secretary and that 
she could only work for about one-and-a-half to two hours 
looking at a computer screen before she had a significant 
amount of neck pain.  She reported having a difficult time 
working eight hours a day, which affected her employment 
status.  She reported increased fatigability at work.  The 
veteran reported being able to do activities of daily living 
(eating, grooming, and bathing) without difficulty.  

An x-ray showed narrowing of the intervertebral disc space at 
C4-C5.  A small spur was noticed at the bodies of C4 and C5.  
Height of the vertebral bodies was well maintained.  The 
examiner diagnosed the veteran with C4-C5 degenerative 
arthritis and chronic neck pain.  He opined that she had a 
moderate amount of disability.  He further opined that the 
veteran would likely be employable if she had some 
limitations with regards to her job and how much she had to 
work on a computer or having the ability to change positions 
multiple times per day.  Overall, she was thought to be 
employable given her diagnosis and her range of motion, but 
with some limitations.  

A June 2004 VA pain assessment worksheet shows that the 
veteran had a neck pain level rated as six on a scale of one 
to ten (6/10).  The greatest level of pain reported was 
10/10.  The level of pain that the veteran found acceptable 
was 2/10.  The pain was described as dull, uncomfortable, and 
burning.  It was reported to be chronic.  The veteran 
reported her pain affected her normal work and sleep, and 
caused increased fatigue.  She reported that position changes 
caused the pain, and that relaxation relieved the pain.  The 
veteran also reported taking medication to control the pain.

A July 2004 VA medical record shows that the veteran was 
evaluated and treated for her neck pain.  She reported her 
pain being 4/10.  The highest level of pain within the past 
24 hours was reported to be  9/10.  The pain was described as 
a dull ache.  A review of x-rays on file revealed a narrowing 
of the intervertebral disc space at C4-C5.  A small spur was 
noticed at the bodies of C4 and C5.  Height of the vertebral 
bodies was well maintained.  Alignment was normal and the 
prevertebral soft tissue space was normal.  Moderate deficits 
in range of motion of the cervical spine of flexion, 
extension, bilateral flexion, and bilateral rotation were 
reported.  There was pain with extension, bilateral flexion, 
and bilateral rotation.  Tenderness of the paraspinal muscles 
from C2 to T1 was noted.  There were no muscle spasms.  A 
neurological screen for sensation was intact for light touch.  
The veteran was prescribed medication and therapeutic 
exercises.  

A May 2007 VA spine examination revealed range of motion of 
the cervical spine was 25 degrees of flexion, 45 degrees of 
extension, 30 degrees of left lateral flexion, 35 degrees of 
right lateral flexion, and 70 degrees of rotation 
bilaterally.  She reported pain with left lateral flexion.  
She had no change in her level of pain or range of motion 
during repetitive range of motion.  There was no evidence of 
fatigue, lack of endurance, or weakness associated with the 
repetitive range of motion.  The veteran reported chronic 
pain described as an aching and stiffness that she rated as 
6/10.  She reported having muscle spasms on occasion.  She 
reported taking medication as necessary for her pain.  The 
veteran was unemployed at that time as she was living in a 
mental health treatment center.  As a result of living in the 
center, her level of activity was sedentary.  An x-ray showed 
a normal cervical spine.  The veteran was diagnosed with 
degenerative changes in the cervical spine involving the C4-5 
region.

Of record are copious treatment notes relating to the 
veteran's depression.  In October 2004, the veteran reported 
seeking employment involving running errands, cleaning, being 
a companion, typing, and other jobs, but to no avail.  In 
February 2005, the veteran reported that she felt she was 
unable to get a good job because potential employers would do 
background checks and then not hire her.  In September 2005, 
the veteran reported being fired from a part time data entry 
job because she was overstepping her bounds.  The record 
shows that on several occasions the veteran expressed concern 
that she could not work full time due to her neck pain.  The 
record also shows that the veteran reported being denied 
Social Security benefits because she was found to be 
employable. 

Increased Rating Claim

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  Consequently, the 
Board will evaluate the veteran's cervical spine claim as it 
was staged by the RO, that is, from the date the increased 
rating claim was received in May 2004, and from May 25, 2007, 
when the rating was increased by the RO.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted in the examination reports detailed above, the 
effects of pain on use, functional loss, and incoordination 
were taken into account in assessing the range of motion of 
the veteran's cervical spine.  

The veteran has been diagnosed with degenerative arthritis of 
the cervical spine.  Degenerative arthritis of the spine is 
addressed by Diagnostic Code 5242.  Diagnostic Code 5242 
requires consideration under Diagnostic Code 5003.  
Diagnostic Code 5003 calls for rating degenerative arthritis 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion of the spine is evaluated utilizing the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the new General Rating Formula, a 10 percent evaluation 
is for application with forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is for application with forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent evaluation is for application when there is 
forward flexion of the cervical spine of 15 degrees or less, 
or favorable ankylosis of the entire cervical spine.  

Here, the evidence shows that forward flexion of the cervical 
spine has been shown to be limited to 40 degrees prior to May 
25, 2007, and 25 degrees since May 25, 2007.  The evidence 
also shows that the combined range of motion of the cervical 
spine was 210 degrees (when pain is factored in) prior to May 
25, 2007, and 275 degrees since May 25, 2007.

Based on the all of the relevant medical evidence of record, 
the Board finds that the veteran's cervical spine disability 
picture more nearly approximates the criteria required for 
the assigned 10 percent rating prior to May 25, 2007, and the 
currently assigned 20 percent rating from May 25, 2007.  
38 C.F.R. § 4.7.  The Board finds that the increased 
evaluation effective May 25, 2007, is not warranted earlier 
than that date because the medical evidence fails to show 
that the higher rating was warranted at any earlier time.  
While the evidence shows problems with pain, there is no 
suggestion that her functional losses equate to greater 
disability levels in terms of limited motion than those 
levels reflected by the already assigned ratings.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that the cervical 
spine disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the veteran's cervical spine 
disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  In this case, the very problems 
reported by the veteran are specifically contemplated by the 
criteria discussed above.  38 C.F.R. § 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

TDIU

The veteran contends that she is unemployable as a result of 
her service-connected neck disability, which is her only 
service-connected disability.  Total disability is considered 
to exist when there is any impairment that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2007).  Total ratings are authorized for any disability or 
combination of disabilities for which the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2007) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

Here, the veteran is currently service connected for a single 
disability, degenerative arthritis of the cervical spine, 
currently evaluated as 20 percent disabling.  Award of TDIU 
therefore is not warranted based on disability percentages.  
38 C.F.R. § 4.16(a).  (See the discussion above as to why a 
greater rating is not warranted.)

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether she can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In this regard, the Board notes that the veteran has averred 
that she is unable to do the work that she was trained to do 
(secretarial) because of her neck pain.  However, the fact 
that she may not be able to perform a specific task is not 
determinative.  As noted above, the ultimate question is 
whether the veteran is incapable of performing the physical 
and mental acts required by employment, not whether she is 
incapable of performing the tasks of her chosen career.  
There is no probative evidence that shows that because of her 
service-connected disability she is incapable of performing 
the physical and mental acts required by employment.  To the 
contrary, in June 2004, the VA examiner opined that the 
veteran was able to work, but with limitations such as how 
much work she had to do on a computer or having the ability 
to change positions multiple times per day.  In May 2007, the 
VA examiner reported that the veteran was unemployed because 
she was living in a mental health treatment center.  The 
examiner did not opine that the veteran could not work 
because of her service-connected neck disability.  

The Board acknowledges that in a March 2005 rating decision, 
the veteran was granted a nonservice-connected pension.  The 
RO granted the nonservice-connected pension because the 
combination of the veteran's disabilities, service-connected 
and non-service-connected, of major depression, peptic ulcer 
disease with GERD, and residuals of injury to her neck with 
pain and degenerative arthritis prevented her from working.  
The RO considered the veteran's medical information, in 
addition to her age, educational level, and employment 
history.  The fact that the veteran is receiving a 
nonservice-connected pension is not determinative as to 
whether she is entitled to award of TDIU.  As noted above, to 
obtain an extra-schedular rating under 38 C.F.R. § 4.16(b), 
the Board must evaluate whether there are circumstances in 
the veteran's case, apart from any non-service-connected 
conditions and advancing age.  Van Hoose, 4 Vet. App. at 363.  
In granting the veteran a nonservice-connected pension, the 
RO considered the veteran's non-service-connected 
disabilities of major depression and peptic ulcer disease 
with GERD, in addition to her advancing age.  The Board is 
unable to consider non-service-connected disabilities and the 
veteran's advancing age when deciding whether to grant TDIU.  
There is no probative evidence to indicate than an 
extraschedular rating is warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  A total rating based on 
individual unemployability therefore is not warranted.


ORDER

Entitlement to an increased rating for residuals of a neck 
injury with neck pain and degenerative arthritis C4-5 is 
denied.

Entitlement to an award of a total disability evaluation 
based on individual unemployability (TDIU) is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


